Order filed, January 29, 2013.




                                        In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01012-CR
                                ____________

                    KEITH JULIUS JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CR-0201


                                        ORDER

      The reporter’s record in this case was due December 3, 2012. See Tex. R.
App. P. 35.1. On January 10, 2013, this court GRANTED Dale W. Lee’s motion
for extension of time to file the record on or before January 21, 2013. The court
has not received another request to extend time for filing the record. The record
has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
      We order Dale W. Lee, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM